IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
RICHARD EMANUEL,

             Appellant,

 v.                                                   Case No. 5D17-2467

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed March 6, 2018

3.850 Appeal from the Circuit Court
for Orange County,
Mark S. Blechman, Judge.

James S. Purdy, Public Defender, and
Allison A. Havens, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Pamela J. Koller,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

      AFFIRMED. See Vennisee v. State, 42 Fla. L. Weekly D2170, D2172-73 (Fla. 3d

DCA Oct. 11, 2017); Rogers v. State, 223 So. 3d 281, 282 (Fla. 4th DCA 2017); Currie v.

State, 219 So. 3d 960, 960-61 (Fla. 1st DCA 2017).




SAWAYA, ORFINGER and EDWARDS, JJ., concur.